NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


JAYSON KALINOWSKI,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D18-800
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed December 14, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Polk County; Mark F. Carpanini, Judge.



PER CURIAM.


             Affirmed.



CASANUEVA, SILBERMAN, and MORRIS, JJ., Concur.